Exhibit 10.2

 



CORPORATE GUARANTY

 

This corporate guaranty (“Guaranty”) is made this 27th day of November, 2012 by
VelaTel Global Communications, Inc. (“VelaTel”), a US (Nevada) corporation.

 

Recitals

 

1. Gulfstream Capital Partners, Ltd. (“Gulfstream”), a Seychelles international
business company, is a wholly owned subsidiary of Trussnet USA, Inc.
(“Trussnet”), a US (Nevada) corporation.

 

2. Trussnet is a wholly owned subsidiary of VelaTel.

 

3. Gulfstream, as Buyer, is entering into a stock purchase agreement
(“Agreement”) with China Motion Telecom International Limited (“Listco”), China
Motion Holdings Limited (“Holdings”), ChinaMotion InfoServices Limited (“CMInfo”
together with Holdings, “Seller”) to acquire 100% of the capital stock of China
Motion Telecom (HK) Limited (“Company”). A copy of the Agreement is attached as
Exhibit 1 to this Guaranty.

 

Guaranty

 

1. In consideration of Seller and Listco entering into the Agreement VelaTel
hereby unconditionally and irrevocably guarantees to Seller each and every
obligation of Gulfstream under the Agreement. VelaTel agrees that it is directly
and primarily liable to Seller, that its obligations hereunder are independent
of the obligations of Gulfstream under the Agreement, and that a separate action
or actions may be brought and prosecuted against VelaTel, whether action is
brought against Gulfstream or whether Gulfstream is joined in any such action or
actions.

 

2. VelaTel expressly agrees that the following terms of the Agreement are
equally applicable to this Guaranty and are incorporated by this reference:
Section 6.1 (Survival of Terms), Section 6.2 (Successors and Assigns), Section
6.3 (Governing Law), Section 6.5 (Notices), Section 6.6 (Dispute Resolution),
Section 6.7 (Attorney Fees and Stamp Duties), Section 6.8 (Severability),
Section 6.9 (Delays or Omissions), 6.10 (Entire Agreement), and 6.12 (Process
Agent).

 

Executed as a Deed by:

 

VELATEL GLOBAL COMMUNICATIONS, INC.

 

 

 

 

By /s/ Colin Tay                                            

Colin Tay, its President

 

Room 1307, Tower 1, Lippo Centre, No. 89 Queensway, Admiralty, Hong Kong and

4F-1 No. 102 Kuang Fu South Road

Taipei 106

Taiwan

Facsimile: + (886) 2 2778-1534

E-Mail: ctay@trussadc.com

